Exhibit 10.1

EXECUTION VERSION

THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Eighth Amendment”) is made and
entered into as of the 26th day of September, 2014 and effective in accordance
with Section 2 below, by and among MULTI-COLOR CORPORATION, an Ohio corporation
(the “Company”), COLLOTYPE INTERNATIONAL HOLDINGS PTY LIMITED (ACN 007 628 015),
an Australian company limited by shares and registered in South Australia (the
“Australian Borrower” and, together with the Company, the “Borrowers”), each
lender party hereto (collectively, the “Approving Lenders” and, each
individually, an “Approving Lender”), certain Subsidiaries of the Company party
hereto, BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), Swing Line Lender and U.S. L/C Issuer, and WESTPAC
BANKING CORPORATION (ACN 007 457 141), as Australian Administrative Agent (in
such capacity, the “Australian Agent” and, together with the Administrative
Agent, the “Agents”) and Australian L/C Issuer.

Recitals:

A. The Borrowers, the Lenders and the Agents are parties to that certain Credit
Agreement dated as of February 29, 2008 (as amended by that certain First
Amendment to Credit Agreement dated as of June 28, 2010, that certain Second
Amendment to Credit Agreement dated as of March 25, 2011, that certain Third
Amendment to Credit Agreement dated as of August 26, 2011, that certain Fourth
Amendment to Credit Agreement dated as of September 29, 2011, that certain Fifth
Amendment to Credit Agreement dated as of November 8, 2012, that certain Sixth
Amendment to Credit Agreement dated as of November 13, 2013 and that certain
Seventh Amendment to Credit Agreement dated as of February 3, 2014, the “Credit
Agreement”), pursuant to which, inter alia, the Lenders agreed, subject to the
terms and conditions thereof, to advance Loans (as this and other capitalized
terms used herein but not otherwise defined herein are defined in the Credit
Agreement) to the Borrowers.

B. Each of the Borrowers desires to enter into certain supply chain financing
arrangements with third party financial institutions pursuant to which the
Borrowers would sell certain accounts receivable prior to their stated payment
date to such third party financial institutions at a discount to the face amount
of such accounts receivable.

C. The Company has requested, inter alia, that the Lenders (i) permit the sale
of accounts receivable from time to time pursuant to the applicable supply chain
financing arrangement, (ii) consent to the release of the Lien of the Lenders on
the accounts receivable sold from time to time in connection with the applicable
supply chain financing arrangement and (iii) agree to make certain other changes
to the Credit Agreement as described in this Eighth Amendment.

D. Subject to the terms and conditions of this Eighth Amendment, the Approving
Lenders have agreed to such requests.

Agreements:

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
agreements hereinafter set forth, the parties hereto hereby agree as follows:

1. Amendments to Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended by:



--------------------------------------------------------------------------------

(i) adding the following phrase immediately before the period at the end of the
definition of “Committed Loan Notice”:

“or in the case of Committed Loans (other than Australian Revolving Loans) such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company”;

(ii) adding the following phrase immediately before the period at the end of the
first sentence of the definition of “Responsible Officer”

“or any other officer or employee of the applicable Loan Party designated in or
pursuant to an agreement between the applicable Loan Party and the
Administrative Agent”;

(iii) adding the following phrase immediately before the period to the end of
the definition of “Swing Line Loan Notice”:

“or such other form as approved by the Administrative Agent (including any form
on an electronic platform or electronic transmission system as shall be approved
by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Company”;

(iv) adding a closed parenthetical just before the semicolon at the end of
clause (d) of the definition of “Indebtedness”;

(v) amending and restating the definition of “Sanction” as follows; and

“Sanctions” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury, Commonwealth of Australia
or other relevant sanctions authority.

(vi) adding the following new definitions thereto in appropriate alphabetical
order:

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Notice of Loan Prepayment” means (a) in the case of a Loan (other than an
Australian Revolving Loan) a notice of prepayment with respect to such Loan,
which shall be substantially in the form of Exhibit L or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer and (b) in the case of an



--------------------------------------------------------------------------------

Australian Revolving Loan, a notice of prepayment in form and substance
reasonably acceptable to the Australian Administrative Agent.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.

“Subject Receivable” means an account receivable owing to the Company from The
Procter & Gamble Company or the Australian Borrower from Treasury Wine Estates
for goods sold or services rendered by the Company or the Australian Borrower,
as the case may be, including (a) all of the Company’s or the Australian
Borrower’s interest in any merchandise (including returned merchandise) relating
to the sale that gave rise to such account receivable, (b) all security
interests or Liens and property subject to such security interests or Liens
securing or purporting to secure payment of such account receivable and all
Supporting Obligations relating solely to such Subject Receivables, (c) tax
refunds and proceeds of insurance, other agreements or arrangements of whatever
character supporting or securing the payment of such account receivable, (d) all
rights and causes of action of the Company or the Australian Borrower against
the applicable Account Debtor of such account receivable and (e) all books,
records and other information related to such account receivable or the
applicable Account Debtor.”

(b) Section 2.05(a) of the Credit Agreement is hereby amended by adding the
phrase “pursuant to delivery to the applicable Agent of a Notice of Loan
Prepayment” after the words “applicable Agent” in the first line of such clause.

(c) Section 2.05(b) of the Credit Agreement is hereby amended by adding the
phrase “pursuant to delivery to the Swing Line Lender of a Notice of Loan
Prepayment” after the words “Swing Line Lender” and before the phrase “(with a
copy to the Administrative Agent)” in the first line thereof.

(d) Section 2.07(d) of the Credit Agreement is hereby amended by deleting the
phrase “clauses (a), (b), (d), or (g)” in subclause (A) thereof and inserting
the phrase “clauses (a), (b), (d), (g) or (j)” in lieu thereof.

(e) Section 5.23 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“5.23 Sanctions Concerns and Anti-Corruption Laws.

(a) No Loan Party, nor any Subsidiary, nor, to the knowledge of the Loan Parties
and their Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions or (ii) located, organized or resident in a Designated
Jurisdiction.

(b) The Loan Parties and their Subsidiaries have conducted their business in
compliance with applicable anti-corruption Laws and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such Laws.”



--------------------------------------------------------------------------------

(f) Section 6.03(d) of the Credit Agreement is hereby amended by deleting the
phrase “clause (a), (b), (d), (g) or (h)” therein and inserting the phrase
“clause (a), (b), (d), (g), (h) or (j)” in lieu thereof.

(g) The following new Section 6.16 is hereby added to the Credit Agreement:

“6.17 Anti-Corruption Laws. Conduct its business in compliance with applicable
anti-corruption Laws and maintain policies and procedures designed to promote
and achieve compliance with such Laws.”

(h) Section 7.01 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of clause (o) thereof, (ii) replacing the period at the
end of clause (p) thereof with “; and” and (iii) adding the following new clause
(q) thereto.

“(q) Liens securing Indebtedness permitted under Section 7.03(k); provided that
such Liens do not at any time encumber any property other than the Subject
Receivables sold (or intended to be sold) pursuant to a Disposition permitted by
Section 7.05(j).”

(i) Section 7.03 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of clause (i) thereof, (ii) replacing the period at the
end of clause (j) thereof with “; and” and (iii) adding the following new clause
(k) thereto:

“(k) any transaction permitted under Section 7.05(j), but only so long as
(i) such transaction at any time constitutes Indebtedness, (ii) such transaction
was permitted under Section 7.05(j) at the time of the proposed Disposition in
connection with such transaction and (iii) the aggregate amount of such
Indebtedness in any fiscal year shall not exceed fifteen percent (15%) of the
projected aggregate net revenue of the Company and its Subsidiaries on a
consolidated basis for such fiscal year as set forth in the forecasts for such
fiscal year delivered to the Agents and Lenders pursuant to Section 6.01(c).”

(j) Section 7.05 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of clause (h) thereof, (ii) adding the word “and” at the
end of clause (i) thereof and (iii) adding the following new clause (j) thereto:

“(j) Dispositions by the Company and the Australian Borrower of Subject
Receivables prior to their stated due dates in connection with supply chain
financing or other similar arrangements approved by the applicable Agent;
provided that the aggregate book value of the Subject Receivables sold pursuant
to this clause (j) in any fiscal year shall not exceed fifteen percent (15%) of
the projected aggregate net revenue of the Company and its Subsidiaries on a
consolidated basis for such fiscal year as set forth in the forecasts for such
fiscal year delivered to the Agents and Lenders pursuant to Section 6.01(c);”

(k) Section 7.15 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“7.15 Sanctions. Directly or indirectly, use any Credit Extension or the
proceeds of any Credit Extension, or lend, contribute or otherwise make



--------------------------------------------------------------------------------

available such Credit Extension or the proceeds of any Credit Extension to any
Person, to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any Person
(including any Person participating in the transaction, whether as Lender, Joint
Lead Arranger, Agent, L/C Issuer, Swing Line Lender, or otherwise) of
Sanctions.”

(l) The following new Section 7.16 is hereby added to the Credit Agreement:

“7.16 Anti-Corruption Laws. Directly or indirectly, use any Credit Extension or
the proceeds of any Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 or
other similar legislation in other jurisdictions.”

(m) Section 10.06 of the Credit Agreement is hereby amended by (i) deleting
clause (g) thereof in its entirety and (ii) inserting “[Reserved]” in lieu
thereof.

(n) The following new Section 10.24 is hereby added to the Credit Agreement:

“10.24 Electronic Execution of Assignments and Certain Other Documents. The
words “delivery,” “execute,” “execution,” “signed,” “signature,” and words of
like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent, the Australian
Administrative Agent, any L/C Issuer, the Swing Line Lender nor any Lender is
under any obligation to agree to accept electronic signatures in any form or in
any format unless expressly agreed to by the Administrative Agent, the
Australian Administrative Agent, such L/C Issuer, the Swing Line Lender or such
Lender pursuant to procedures approved by it and provided further without
limiting the foregoing, upon the request of any party, any electronic signature
shall be promptly followed by such manually executed counterpart.”

(o) The list of Exhibits to the Credit Agreement in the introductory pages of
the Credit Agreement is hereby amended to add the following: “L Notice of Loan
Prepayment” thereto.

(p) The new Exhibit L to the Credit Agreement (“Notice of Loan Prepayment”) is
attached hereto as Exhibit A.



--------------------------------------------------------------------------------

2. Effective Date; Conditions Precedent. Upon the satisfaction or waiver of each
of the following conditions, this Eighth Amendment shall be deemed to be
effective:

(a) the Administrative Agent shall have received counterparts of this Eighth
Amendment executed by each Agent, Approving Lenders constituting Required
Lenders and each Loan Party;

(b) the Administrative Agent shall have been paid or reimbursed for all
reasonable and documented out-of-pocket costs and expenses incurred by it or its
Affiliates in connection with this Eighth Amendment, including, without
limitation, the reasonable and documented fees, disbursements and other charges
of counsel for the Administrative Agent and its Affiliates; and

(c) the Administrative Agent shall have received such other documents and
certificates as it shall reasonably request.

3. Other Loan Documents. Any reference to the Credit Agreement in the other Loan
Documents executed and delivered pursuant to or in connection with the Credit
Agreement, shall from and after the effective date of the Eighth Amendment, be
deemed to refer to the Credit Agreement, as modified by this Eighth Amendment.

4. Confirmation of Debt; Reaffirmation. Each of the Loan Parties hereby affirms
all of its liabilities and obligations to the Agents and the Lenders under the
Credit Agreement, the Notes and the other Loan Documents, as modified hereby or
pursuant hereto, and that such liabilities and obligations are owed to the
Agents and the Lenders. Each Loan Party further acknowledges and agrees that as
of the date hereof, it has no claims, defenses or set-off rights against any
Agent or Lender of any nature whatsoever, whether sounding in tort, contract or
otherwise; and there are no claims, defenses or set-offs to the enforcement by
the Agents of the liabilities and obligations of the Borrowers to the Agents and
the Lenders under the Credit Agreement, the Notes or the other Loan Documents.
In furtherance of the foregoing, each Loan Party (a) agrees that the
transactions contemplated by this Eighth Amendment shall not limit or diminish
the obligations of such Person under, or release such Person from any
obligations under, the Loan Documents to which it is a party, (b) confirms and
reaffirms its obligations under the Loan Documents to which it is a party and
(c) agrees that the Loan Documents to which it is a party remain in full force
and effect and are hereby ratified and confirmed.

5. No Other Modifications; Same Indebtedness. Except as expressly provided in
this Eighth Amendment, all of the terms and conditions of the Credit Agreement,
the Notes and the other Loan Documents remain unchanged and in full force and
effect. The modifications effected by this Eighth Amendment and by the other
instruments contemplated hereby shall not be deemed to provide for or effect a
repayment and re-advance of any of the Loans now outstanding, it being the
intention of the Borrowers and the Lenders hereby that the Indebtedness owing
under the Credit Agreement and the Notes, as amended by this Eighth Amendment,
be and hereby is the same Indebtedness as that owing under the Credit Agreement
and the Notes immediately prior to the effectiveness hereof. This Eighth
Amendment shall not be deemed (a) to be a waiver of, consent to, or a
modification or amendment of any term or condition of the Credit Agreement or
any other Loan Document not expressly modified or amended hereby, (b) to
prejudice any right or rights which either Agent or the Lenders may now have or
may have in the future under or in connection with the Credit Agreement or the
other Loan Documents or any of the instruments or agreements referred to
therein, as the same may be amended, restated,



--------------------------------------------------------------------------------

supplemented or modified from time to time, (c) to be a commitment or any other
undertaking or expression of any willingness to engage in any further discussion
with the Borrowers or any of their respective Subsidiaries or any other Person
with respect to any other waiver, amendment, modification or any other change to
the Credit Agreement or the Loan Documents or any rights or remedies arising in
favor of the Lenders or either of the Agents, or any of them, under or with
respect to any such documents or (d) to be a waiver of, or consent to, or a
modification or amendment of, any other term or condition of any other agreement
by and among the Loan Parties, on the one hand, and either Agent or any other
Lender, on the other hand.

6. Representations and Warranties. Each Loan Party represents and warrants that
(a) it has the corporate or other organizational power and authority to make,
deliver and perform this Eighth Amendment and the transactions contemplated
hereby, (b) it has taken all necessary corporate or other action to authorize
the execution, delivery and performance of this Eighth Amendment, (c) this
Eighth Amendment has been duly executed and delivered on behalf of such Person,
(d) this Eighth Amendment constitutes a legal, valid and binding obligation of
such Person, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law), (e) no approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, such Loan Party of this Eighth Amendment other than, to the extent
required under applicable law, filing this Eighth Amendment and/or a summary
thereof with the Securities and Exchange Commission on Form 8-K, 10-K or 10-Q,
as applicable, (f) each of the representations and warranties made by such Loan
Party in or pursuant to the Loan Documents is true and correct in all material
respects (except to the extent that such representation and warranty is subject
to a materiality or Material Adverse Effect qualifier, in which case it shall be
true and correct in all respects), in each case on and as of the date hereof as
if made on and as of the date hereof, except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date (it being understood and agreed that the representations
contained in clauses (a) and (b) of Section 5.05 of the Credit Agreement shall
be deemed to refer to the most recent financial statements furnished pursuant to
clauses (a) and (b) respectively of Section 6.01 of the Credit Agreement) and
(g) no Default has occurred and is continuing as of the date hereof or would
result after giving effect hereto.

7. Governing Law; Binding Effect. This Eighth Amendment shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflict of laws principles (other than Section 5-1401 of the General
Obligations Law of New York) and shall be binding upon and inure to the benefit
of the Borrowers, the Agents and the Lenders and their respective successors and
assigns.

8. Counterparts. This Eighth Amendment may be executed in separate counterparts,
each of which shall be deemed to be an original, and all of which together shall
be deemed a fully executed agreement. Any party hereto may execute and deliver a
counterpart of this Eighth Amendment by delivering via facsimile or email
transmission a signature page of this Eighth Amendment signed by such party, and
any such facsimile or email signature shall be treated in all respects as having
the same effect as an original signature. Any party delivering by facsimile or
email transmission a counterpart executed by it shall promptly thereafter also
deliver a manually signed counterpart of this Eighth Amendment.



--------------------------------------------------------------------------------

9. Consent to Release. Each of the Approving Lenders and each Agent acknowledges
and agrees that in connection with the transactions described in Section 7.05(j)
of the Credit Agreement (as amended hereby) any Liens of the Lenders on the
Subject Receivables sold (or purported to be sold) in connection with such
transactions shall be released immediately upon such sale (or purported sale)
without further action by any party. By its execution of this Eighth Amendment
each Approving Lender hereby reaffirms and confirms the authority of the Agents
to release such Liens. Each Agent shall execute and deliver (at the cost and
expense of Borrowers) in accordance with Section 9.10 of the Credit Agreement
(as amended hereby) such releases, terminations, documents and other instruments
as the Borrowers may reasonably request in order to evidence such release
described in this Section 9.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to be
duly executed as of the date first above written.

 

MULTI-COLOR CORPORATION By:  

/s/ Mary T. Fetch

Name:   Mary T. Fetch Title:   V.P., Treasurer

COLLOTYPE INTERNATIONAL HOLDINGS

PTY LIMITED

/s/ Sharon E. Birkett

Company Secretary/Director

Sharon E. Birkett

Name of Company Secretary/Director (Print)

/s/ Mary T. Fetch

Company Secretary/Director

Mary T. Fetch

Name of Company Secretary/Director (Print)

MCC-BATAVIA, LLC

 

MCC-TROY, LLC

 

LASER GRAPHIC SYSTEMS, INCORPORATED

 

MCC-DEC TECH, LLC

 

MCC-WISCONSIN, LLC

 

MCC-NORWAY, LLC

 

MCC-UNIFLEX, LLC

 

MCC-FINANCE LLC

 

MCC-FINANCE 2 LLC

 

COLLOTYPE LABELS USA INC.

 

MULTI-COLOR AUSTRALIA, LLC

By:  

/s/ Mary T. Fetch

  Mary T. Fetch   Treasurer

 

Multi-Color Corporation

Eighth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MULTI-COLOR AUSTRALIA HOLDINGS PTY LIMITED (ACN 129 274 719) MULTI-COLOR
AUSTRALIA FINANCE PTY LIMITED (ACN 129 274 979) MULTI-COLOR AUSTRALIA
ACQUISITION PTY LIMITED (ACN 129 275 181) COLLOTYPE BSM LABELS PTY LIMITED (ACN
007 665 189) COLLOTYPE IPACK PTY LIMITED (ACN 120 050 160) MAGNUS DONNERS PTY
LIMITED (ACN 008 102 207) COLLOTYPE LABELS PTY LIMITED (ACN 007 514 856)
COLLOTYPE LABELS BAROSSA PTY LTD (ACN 008 212 539) COLLOTYPE LABELS GRIFFITH PTY
LTD (ACN 115 294 267) COLLOTYPE LABELS INTERNATIONAL PTY LIMITED (ACN 068 409
478) MULTI-COLOR (QLD) PTY LIMITED (ACN 003 411 194) MULTI-COLOR (SA) PTY
LIMITED (ACN 120 050 204)

/s/ Mary T. Fetch

Director

Mary T. Fetch

Name of Director (Print)

/s/ Sharon E. Birkett

Company Secretary/Director

Sharon E. Birkett

Name of Company Secretary/Director (Print)

 

Multi-Color Corporation

Eighth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED: ADHESION INTERMEDIATE HOLDINGS, INC. By:  

/s/ Mary T. Fetch

Name:   Mary T. Fetch Title:   Treasurer ASHEVILLE ACQUISITION CORPORATION, LLC
By:  

/s/ Mary T. Fetch

Name:   Mary T. Fetch Title:   Treasurer CAMEO SONOMA LIMITED By:  

/s/ Mary T. Fetch

Name:   Mary T. Fetch Title:   Treasurer INDUSTRIAL LABEL CORPORATION By:  

/s/ Mary T. Fetch

Name:   Mary T. Fetch Title:   Treasurer LABELCORP HOLDINGS, INC. By:  

/s/ Mary T. Fetch

Name:   Mary T. Fetch Title:   Treasurer LABELCORP MANAGEMENT, INC. By:  

/s/ Mary T. Fetch

Name:   Mary T. Fetch Title:   Treasurer LSK LABEL, INC. By:  

/s/ Mary T. Fetch

Name:   Mary T. Fetch Title:   Treasurer M ACQUISITION, LLC By:  

/s/ Mary T. Fetch

Name:   Mary T. Fetch Title:   Treasurer

 

Multi-Color Corporation

Eighth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED (Continued): MCC LABELS1 NETHERLANDS B.V. By:  

/s/ Mary T. Fetch

Name:   Mary T. Fetch Title:   Treasurer MCC LABL2 NETHERLANDS B.V. By:  

/s/ Mary T. Fetch

Name:   Mary T. Fetch Title:   Treasurer PSC ACQUISITION COMPANY, LLC By:  

/s/ Mary T. Fetch

Name:   Mary T. Fetch Title:   Treasurer SOUTHERN ATLANTIC LABEL CO., INC. By:  

/s/ Mary T. Fetch

Name:   Mary T. Fetch Title:   Treasurer YORK TAPE & LABEL, LLC By:  

/s/ Mary T. Fetch

Name:   Mary T. Fetch Title:   Treasurer MCC-MEXICO HOLDINGS 1 LLC By:  

/s/ Mary T. Fetch

Name:   Mary T. Fetch Title:   Treasurer MCC-MEXICO HOLDINGS 2 LLC By:  

/s/ Mary T. Fetch

Name:   Mary T. Fetch Title:   Treasurer MCC-NORWOOD LLC By:  

/s/ Mary T. Fetch

Name:   Mary T. Fetch Title:   Treasurer

 

Multi-Color Corporation

Eighth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Joseph R. Jackson

Name:   Joseph R. Jackson Title:   Vice President

 

Multi-Color Corporation

Eighth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WESTPAC BANKING CORPORATION, as Australian Administrative Agent By:  

/s/ Richard Yarnold

Name:   Richard Yarnold Title:   Senior Relationship Manager   Corporate &
Institutional Banking

 

Multi-Color Corporation

Eighth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a U.S. Sub-facility Lender, U.S. L/C Issuer and Swing

Line Lender

By:  

/s/ Joseph R. Jackson

Name:   Joseph R. Jackson Title:   Vice President

 

Multi-Color Corporation

Eighth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WESTPAC BANKING CORPORATION,

as an Australian Sub-facility Lender

By:  

/s/ Richard Yarnold

Name:   Richard Yarnold Title:  

Senior Relationship Manager

Corporate & Institutional Banking

 

Multi-Color Corporation

Eighth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

 

BMO Harris Financing, Inc.,

as a U.S. Sub-facility Lender

By:  

/s/ Mark Piekos

Name:   Mark Piekos Title:   Managing Director

 

Multi-Color Corporation

Eighth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a U.S. Sub-facility Lender By:  

/s/ Kelly Wolski

Name:   Kelly Wolski Title:   Vice President

 

Multi-Color Corporation

Eighth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,         as a U.S. Sub-facility Lender By:  

/s/ Steven P. Sullivan

Name:   Steven P. Sullivan Title:   Authorized Officer

 

Multi-Color Corporation

Eighth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,         as a U.S. Sub-facility Lender By:  

/s/ Kenneth D. Kramp

Name:   Kenneth D. Kramp Title:   Vice President

 

Multi-Color Corporation

Eighth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

PNC Bank, National Association,     as a U.S. Sub-facility Lender By:  

/s/ Jeffrey P. Fisher

Name:   Jeffrey P. Fisher Title:   Vice President

 

Multi-Color Corporation

Eighth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH,             as a U.S. Sub-facility Lender By:  

/s/ Erin Thomas-Walker

Name:   Erin Thomas-Walker Title:   Vice President By:  

/s/ Peter Duncan

Name:   Peter Duncan Title:   Managing Director

 

Multi-Color Corporation

Eighth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,             as a U.S. Sub-facility Lender By:  

/s/ Mark Utlaut

Name:   Mark Utlaut Title:   Senior Vice President

 

Multi-Color Corporation

Eighth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

Notice of Loan Prepayment

[ANY PREPAYMENT NOTICE SHOULD BE ON BORROWER’S LETTERHEAD]

Dated as of:                     

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This irrevocable Notice of Loan Prepayment is delivered to you pursuant to
Section 2.05 of the Credit Agreement, dated as of February 29, 2008 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among MULTI-COLOR CORPORATION, an Ohio corporation (the “Company”), COLLOTYPE
INTERNATIONAL HOLDINGS PTY LIMITED (ACN 007 628 015), an Australian company
limited by shares and registered in South Australia, each lender party thereto,
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and U.S. L/C
Issuer, and WESTPAC BANKING CORPORATION (ACN 007 457 141), as Australian
Administrative Agent and Australian L/C Issuer. Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

1. The Company hereby provides notice to the Administrative Agent that it shall
repay the following [Base Rate Loans] and/or [Eurocurrency Rate Loans]:
                    . (Complete with an amount and Interest Periods (with
respect to Eurocurrency Rate Loans) in accordance with Section 2.05 of the
Credit Agreement.)

2. The Loan(s) to be prepaid consist of: [check each applicable box]

 

  ¨ a Term A Loan in the amount of $                     

 

  ¨ a U.S. Revolving Loan in the amount of $                     

3. The Company shall repay the above-referenced Loans on the following Business
Day:                     . (Complete with a date no earlier than (i) the same
Business Day as of the date of this Notice of Loan Prepayment with respect to
any Base Rate Loan and (ii) three (3) Business Days subsequent to date of this
Notice of Loan Prepayment with respect to any Eurocurrency Rate Loan.)

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Loan Prepayment
as of the day and year first written above.

 

MULTI-COLOR CORPORATION

By:

   

Name:

 

 

Title:

 

 